Title: To Thomas Jefferson from Pierre-André Gargaz, 15 December 1785
From: Gargaz, Pierre-André
To: Jefferson, Thomas



Monseigneur
a Salon le 15 Xbre. 1785.

Avec un profond respect, j’ai l’honneur de vous rapeler la liberté que je pris, il y a quelque tems de vous presenter une Brochure  intitulée union souveraine, inventée par Henri le Grand, en vous priant de la garder si vous adoptiez l’union entre tous les souverains, ou de me la renvöier si vous ne l’adoptiez pas. Come vous la gardates j’eus l’agreable satisfaction de vous voir aprobateur du Projet de Paix de ce bon prince; ainsi que j’avois osé me prometre de votre integrité. Peu de tems après j’adressai le double des memes Priere et Brochure, à Monsieur, frere du Roi; aux neuf seigneurs qui composent le conseil d’Etat du Roi; aux vingt neuf ambassadeurs des cours etrangeres residens à Paris; et à quatorze des principaux habitans de cete ville de Salon. Tous ont gardé la Brochure excepté deux seigneurs du Conseil d’Etat, et quatre ambassadeurs qui me l’ont renvoïée. Par ce moïen j’ai l’honeur de vous assurer Monseigneur, qu’il n’y a que six desaprobateurs, de la Paix perpetuele, contre quarante huit aprobateurs, du nombre desquels sont Monsieur, frère du Roi; Monseigneur le Marechal Prince de Soubise; Messeigneurs le Nonce du Pape, les ambassadeurs de l’Empereur, d’Espagne, d’Angleterre, de Russie, de Holande, de Sardaigne, de Danemarck, &c. Si les Aprobateurs étoient du plus petit nombre, je ne parlerois plus d’union ni de Paix; mais come ils sont du plus grand (et que d’ailleurs il est à presumer que les desaprobateurs travaillent incessament pour susciter quelque nouvele guerre, dans l’intention de faire le bonheur de la societé civile) j’envoie par le meme courrier le Double de cete Letre à chacun dés Messeigneurs les Aprobateurs en vous priant, Monseigneur, de vouloir bien agreér que je vous suplie encore cete fois de faire tout ce que vous pourrez pour aider à achever, le plutot possible, cet admirable chef d’oeuvre de Politique, comencé par un des plus braves, des plus judicieux et des meilleurs souverains du monde.

Gargasurnomé fransé

